Appeal by the defendant from (1) a judgment of the County Court, Suffolk County (Fitzgibbon, J), rendered September 4, 2003, convicting him of assault in the second degree, driving while intoxicated, attempted grand larceny in the fourth degree, and petit larceny, upon his plea of guilty, and imposing sentence, and (2) an amended judgment of the same court (MacKenzie, J), rendered February 10, 2004.
Ordered that the judgment and the amended judgment are affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see Anders v California, 386 US 738 [1967]; People v Paige, 54 AD2d 631 [1976]; cf. People v Gonzalez, 47 NY2d 606 [1979]). Mastro, J.P., Fisher, Miller, Dickerson and Chambers, JJ, concur.